Case 1:21-cv-00655-DKC Document 18-3 Filed 04/27/21 Page 1 of 3




 EXHIBIT 1
     Case 1:21-cv-00655-DKC Document 18-3 Filed 04/27/21 Page 2 of 3



                                  Legislative Testimony

                                       presented by

                                    Joshua L. Michael

                                           to the

                               Ways and Means Committee
                                  House of Maryland

                           Delegate Sheila E. Hixson, Chair
                         Delegate Ann Marie Doory, Vice Chair

                              Wednesday, February 21, 2007


Good afternoon Chairman Hixson, Vice Chairman Doory, and other distinguished
committee members.

My name is Josh Michael and I am currently a student at the University of Maryland,
Baltimore County, in the Sondheim Public Affairs Scholars Program. I am a lifelong
resident of Howard County and a proud graduate of Howard County Public Schools.

It is my distinct pleasure to speak before you today as both a former Student Member of
the State Board of Education and as a Howard County citizen in strong support of House
Bill 513 -Board of Education - Qualifications and Election of the Student Member. This
bill provides a partial voting student member on the Howard County Board of Education.

Howard County is not the first jurisdiction to request a voting student member on its
Board of Education to promote student advocacy. Anne Arundel County established a
full-voting student member in 1974. Baltimore City, Baltimore County, Montgomery
County, and Prince George's County all have Boards of Education with partial voting
student members. Additionally, the State Board of Education is comprised of a voting
student member. Legislators and local public servants should be applauded for their
efforts to promote student advocacy through voting student members on these Boards of
Education.

In 1987, citizens of Howard County rallied behind a cause of student advocacy through a
voting student member position on the Board of Education of Howard County. After two
years of efforts, elected officials of the County decided that the County was not ready for
a voting student member. Through compromise, a non-voting Student Associate position
was created on the Board of Education. The student to lead this effort and also the first
student to serve in such a capacity was Marcy Leonard, now the Principal at Atholton
High School. In later years, students advocated for an opinion vote and a name change to
"Student Member."



                                                                                         1
     Case 1:21-cv-00655-DKC Document 18-3 Filed 04/27/21 Page 3 of 3




Jeff Lasser, a former student member of the Howard County Board of Education, and I
were determined in the Summer of 2005 to see that these efforts, prolonged for almost
two decades, were finally brought to fruition. Jeff and I worked for months, lobbying
Board members, local public servants, and state legislators, to see a dream of twenty
years come alive. When we found that we appeared simply as two high schools students
seemingly working on some Gifted and Talented project that would soon die out, we
went to the public. In three weeks, we collected over two-thousand petition signatures in
support of legislation for such an effort. Additionally, over twenty individuals spoke out
in support of the concept at a Board of Education Public Hearing-only three people
came to express their disapproval for the idea.

Subsequently, in May 2006, the Board of Education voted unanimously to submit
legislation to the Howard County Delegation. Last month at its January 31st meeting, the
Howard County Delegation voted to support House Bill 513 by a margin of 7-1 in the
House and 2-1 in the Senate.

This bill comes before you today with twenty years of history. The cause of student
advocacy is one of great importance to Howard County, the State of Maryland, and our
Nation. Today's students will dictate our future. The priorities set in grade school
inevitably will last for a lifetime. We must empower students to take ownership of their
communities and the world around them. I can think of no better way to meet this vision
than by providing students with a binding stake in the very decision-making process of
their own education. Accordingly, I ask for your support for House Bill 513.

Thank you for your time this afternoon.


Respectfully submitted,




Joshua L. Michael

9967 Timberknoll Lane
Ellicott City, MD 21042
(410) 294-8581
joshmichael@umbc.edu




                                                                                        2
